Citation Nr: 1708452	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-48 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from May 23, 2008, to July 26, 2013.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to April 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted entitlement to service connection for PTSD and assigned an initial 30 percent rating from May 30, 2008 forward.  The Veteran appealed the rating, and in a September 2013 rating decision, the rating was increased to 100 percent, effective July 26, 2013.  In light of that decision, the question remaining before the Board is the propriety of the initial 30 percent rating assigned for PTSD from May 23, 2008 to July 26, 2013.  As the 100 percent rating is the maximum benefit available, and the May 2014 Statement of Representative indicates that the Veteran concurs, no prejudice has resulted to the Veteran in making this determination.  

This appeal was previously denied by the Board in a November 2014 rating decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 decision, the Court vacated the November 2014 decision and remanded the appeal to the Board for further action in accordance with the Court's decision.  

In August 2014, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In October 2016, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107 (c) (West 2014). The Veteran did not respond.  A transcript of the August 2014 hearing is of record.

The record before the Board consists of both a paper file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   





FINDING OF FACT

Throughout the period from May 23, 2008, to July 26, 2013, the Veteran's PTSD was productive of reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the period from May 23, 2008 to July 26, 2013, the criteria for a rating of 50 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Moreover, the Veteran has been provided the appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could substantiate the claims.  The Board is also unaware of any such evidence.



II. General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589(1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

III. Analysis

Throughout the appeal period, the Veteran's PTSD was rated as 30 percent disabling under the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.
Under that General Rating Formula, a 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because this Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises that level. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must look to the frequency, severity, and duration of the impairment.  Id.   

The claims file contains multiple references to the Veteran's GAF score, ranging from 41 to 62.  The Global Assessment of Functioning (GAF) Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994) (DSM-IV).  GAF scores were part of the DSM-IV diagnostic criteria, but they were removed for the DSM-5.  VA has revised 38 C.F.R. § 4.125, pertaining to the diagnosis of mental disorders, to reflect the publication of the DSM-5, but only for claims that were pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  As this appeal had been certified to the Board as of that date, the diagnostic criteria of the DSM-IV, including GAF scores are for consideration in this case. 

The GAF Scale score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

During the appeal period, the Veteran was afforded two VA examinations, and he also submitted a private psychiatric evaluation.  At the May 2009 examination, the Veteran reported having good relationships with his father and half-sister, but not with his brother.  He explained that he had been married three times and was currently married for the second time to his first wife with whom he has a son and a daughter.  The Veteran indicated that he has a positive relationship with his son, who lives with the Veteran and his wife, but a difficult relationship with his daughter.

Occupationally, the Veteran reported that he last worked in 1995 when he was attacked by a man with a hatchet at work, leaving him disabled.  The Veteran reported low energy levels and feeling sluggish.  He explained that he is easily irritated, often yelling at his wife.  He also endorsed crying spells when he encounters upsetting images.  The Veteran described having variable concentration and some memory loss.  He related that he felt depressed more often than not and preferred to sleep during the day and avoid people.  He denied having panic attacks, hallucinations, and obsessions.  

The Veteran detailed having homicidal feelings when in traffic and passive suicidal ideations, wishing he had been killed when he was attacked with a hatchet.  He reported carrying a concealed handgun, but never using it.  He explained that because of his upbringing, he could never commit suicide.

The examiner observed that the Veteran was neatly groomed and dressed.  Speech was slurred due to the assault he suffered in 1995.  Affect was normal and congruent.  Thought process was normal and intact.  He also denied obsessions and hallucinations.  The examiner noted that while the Veteran explained that he did have some memory problems, testing revealed that memory was intact.  A GAF score of 65 was assigned.

The Veteran submitted a private psychological evaluation dated in May 2010.  He reported that he was short-tempered with his children and not close to them.  He stated that he had few friends who were not veterans.  The Veteran reported that he would hit a person if he or she gets too close.  

The Veteran appeared at the evaluation groomed and neatly dressed.  He was oriented in all spheres.  Affect and mood were anxious.  Attention and concentration were adequate.  The Veteran reported the following to an extreme degree:  nightmares, physical reactions while remembering combat experiences, avoidance of activities that remind him of stressful events, inability to love, trouble falling and staying asleep, irritability, angry outbursts, alertness, feeling distant from others, difficulty concentrating, being easily startled.  He reported the following to "occur quite a bit:" repeated disturbing memories, loss of interest, feeling of shortened future, reliving stressful military events.

The private psychologist assigned a GAF score of 41.  She explained that the Veteran's PTSD symptoms have significantly impacted his social and occupational skills over the years.  She pointed to symptoms of avoidance and increased arousal and explained that the Veteran has been involved in several conflicts with his wife and children, leading to some isolation.  The psychologist also indicated that the Veteran's distrust of others had led him to having no close friends.  

At a May 2012 VA examination, a GAF score of 58 was recorded.  The initial assessment was that the Veteran's PTSD symptoms caused reduced reliability and productivity in work and other areas.  The examiner listed the Veteran's PTSD symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  At conclusion of the examination, the examiner reported that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner noted that the Veteran arrived at his examination in appropriate attire with good hygiene.  He made appropriate eye contact.  Thoughts were logical and goal directed.  There was no evidence of hallucinations or delusions.  Speech was coherent and logical.  Mood was irritable and affect was restricted.  The Veteran denied suicidal and homicidal thoughts.  The Veteran was oriented in all spheres.  There were indications of both good and poor concentration.

VA treatment notes show that the Veteran has received individual mental health counseling on a regular basis.  While these treatment notes reflect occasional conflict between the Veteran and his son and between the Veteran and his wife, they also show that the conflict resolved.  Throughout these encounters, the Veteran has displayed good hygiene and appropriate dress, logical thought processes, and orientation to all spheres.  He also denied hallucinations and delusions, and memory was grossly intact.  The Veteran also regularly denied suicidal and homicidal ideations.  GAF scores ranged from 46 to 62 with GAF scores of 60 being noted in 2009 and then an overall decline occurring until 2012 when a GAF score of 46 was noted regularly.  The Board observes that despite the decline in GAF scores, the Veteran's symptomatology remained generally constant and as described above.

At his August 2014 Board hearing, the Veteran testified about his PTSD symptoms prior to July 26, 2013.  He explained that he experienced nightmares about two to three times per night.  He explained that he was always on guard and would position himself within a room so he can see everything.  He also would ensure that every door in his house was locked and reported that the slightest sound would alarm him.  The Veteran endorsed getting angry, and his wife testified that the Veteran often felt threatened.  Finally, the Veteran explained that while he experienced suicidal thoughts, he could never commit suicide because of his religious beliefs.

In light of the above, the Board determines that a rating of 50 percent, but no greater, is warranted for the period from May 23, 2008, to July 26, 2013.
The Veteran displayed irritability and anger issues throughout the period.  He also endorsed impaired sleep, including nightmares on a frequent basis.  The Veteran largely denied experiencing panic attacks, other than a January 2013 statement that he experienced panic attacks more than once a week.  The Veteran was able to maintain familial and social relationships with his half-sister and father, as well as his wife and son. In addition, the Veteran appears to have established friendships with other veterans through VA.  While the Board acknowledges that the Veteran does shy away from some personal relationships, he does seem to be able to establish and maintain relationships when he chooses to do so.  

The Veteran has consistently denied suicidal and homicidal ideations in treatment notes, but at VA examination and in testimony, he has related suicidal thoughts, but an inability to follow through because of his upbringing.  He also endorsed homicidal thoughts while in traffic, but while he carries a gun, he has never used it. Therefore, the Board determines that the Veteran's symptomatology throughout the appeal period more closely approximates a 50 percent rating.  

However, the Board does not find that a rating in excess of 50 percent is warranted.  Such a rating contemplates impairment in most areas, including family relationships and judgment and thinking.  During the appeal period, the Veteran regularly endorsed positive relationships with multiple family members, as well as with other veterans.  He also did not display deficits of thought or cognition.  The Veteran did experience some memory loss, which was noted during the mental status examinations.  Further, while he reported having to ensure the doors and windows were locked each night, he denied obsessions.  The Veteran also displayed the ability to act independently and appropriately, including maintaining appropriate dress and hygiene.  

While the Veteran's GAF scores suggested that his disability increased in severity across the appeal period, the actual symptoms displayed did not reflect a change so severe that a rating in excess of 50 percent is warranted.  The 50 percent evaluation contemplates the Veteran's irritability and anger issues, hypervigilance, sleep impairment, and subjective memory impairment.  In addition, the Board determines that the 50 percent rating compensates for the documented suicidal thoughts and traffic-related homicidal thoughts, as the Veteran also manifests the rational thought processes and self-control to reason that his upbringing will not allow him to commit suicide and to avoid using his concealed weapon.  For these reasons, the Board determines that the Veteran's PTSD manifestations do not more closely approximate a rating in excess of 50 percent from May 23, 2008, to July 26, 2013.  

The Board acknowledges the Veteran's arguments presented in his January 2013 statement, that his GAF scores are too high.  While the Board does not doubt the sincerity of the Veteran's contention, there is nothing to suggest that any assigned GAF score was improperly assigned.  Moreover, while GAF scores are probative, they are not dispositive of the severity of the Veteran's disability or the appropriate rating to be assigned.  

In summary, the Board concludes that a rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  The evidence reflects that the Veteran's PTSD symptomatology is productive of disability resulting in reduced reliability and productivity.  As reflected by the above analysis, the Board has afforded the Veteran the benefit of the doubt in assigning the 50 percent rating and a preponderance of the evidence is against a rating in excess of 50 percent.  See 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to a rating of 50 percent, but no greater, for PTSD from May 23, 2008, to July 26, 2013, is granted.



________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


